Supreme Court of Florida
                              ____________

                             No. SC20-408
                              ____________

                      HENRY LEE ROBINSON,
                           Petitioner,

                                   vs.

                        STATE OF FLORIDA,
                           Respondent.

                          November 18, 2021

LABARGA, J.

     This case is before the Court for review of the decision of the

Second District Court of Appeal in Robinson v. State, 290 So. 3d

1007 (Fla. 2d DCA 2020), which involved an appeal of a conviction

for driving as a habitual traffic offender while one’s driver license is

revoked (DWLR-HTO). In Robinson, the district court held that

under section 322.34(5), Florida Statutes (2016), a conviction for

DWLR-HTO does not require the State to prove that the Florida

Department of Highway Safety and Motor Vehicles (DHSMV)
provided the defendant with notice of the habitual traffic offender

(HTO) driver license revocation. Id. at 1018.

     The district court also certified that its decision is in direct

conflict with the decision of the Fourth District Court of Appeal in

Rodgers v. State, 804 So. 2d 480 (Fla. 4th DCA 2001), and decisions

of the Fifth District Court of Appeal in Neary v. State, 63 So. 3d 897

(Fla. 5th DCA 2011), and Arthur v. State, 818 So. 2d 589, 591 (Fla.

5th DCA 2002). We have jurisdiction. See art. V, § 3(b)(4), Fla.

Const.

     We hold that proof that DHSMV provided a defendant with

notice of an HTO driver license revocation is not an element of the

crime of DWLR-HTO under section 322.34(5), Florida Statutes

(2016). Consequently, we approve the holding in Robinson, and we

disapprove the decisions in Rodgers, Neary, and Arthur to the

extent that they state that section 322.34(5) requires proof of

notice.

            FACTS AND PROCEDURAL BACKGROUND

     Henry Robinson was charged with DWLR-HTO and was tried

by a jury in Pinellas County. Robinson, 290 So. 3d at 1009. At

trial, Robinson sought to use a special jury instruction requiring


                                  -2-
the jury to find that DHSMV provided him with notice of his HTO

driver license revocation. Id. at 1009-10. The trial court denied the

request for the special instruction, and the jury was instructed

using the standard jury instruction. Id. at 1010. Robinson was

convicted as charged and sentenced to 365 days in jail. Id. at 1011.

On appeal, Robinson raised two issues: (1) insufficient evidence of

notice, and (2) error in denying the use of his proposed special jury

instruction. Id. at 1008.

     Sitting en banc, the district court affirmed Robinson’s

conviction and held that a conviction for DWLR-HTO under section

322.34(5) does not require proof of notice. Id. at 1018. The court

also receded from case law that it concluded had “inadvertently

grafted an element [notice] onto a statutorily defined criminal

offense that the legislature did not see fit to include.” Id. at 1008.

The court further certified conflict with Rodgers, Neary, and Arthur.

Id. at 1019. This review follows.

                              ANALYSIS

                  I.   Provisions Relating to Notice

     DHSMV is required to provide driver licensees with notice of

any driver license cancellation, suspension, revocation, or


                                  -3-
disqualification, see § 322.251(1), Fla. Stat. (2016), and

subsequently, to “enter the cancellation, suspension, revocation, or

disqualification order on the licensee’s [DHSMV] driver file.” Id.

§ 322.251(6). Notice may be made by personal delivery or first-class

mail, id. § 322.251(1), and “[p]roof of the giving of notice and an

order or cancellation, suspension, revocation, or disqualification in

either manner shall be made by entry of the records of [DHSMV]

that such notice was given.” Id. § 322.251(2).

     When applicable, “[t]he entry is admissible in the courts of this

state and constitutes sufficient proof that such notice was given.”

Id. For instance, in a prosecution for knowingly driving while

license suspended, revoked, canceled, or disqualified (DWLS), proof

of notice creates a rebuttable presumption of the defendant’s

knowledge. See § 322.34(2), Fla. Stat. (2016).

     The certified conflict issue we address is whether, pursuant to

section 322.34(5), a DWLR-HTO conviction requires the State to

prove that DHSMV provided the defendant with notice of the HTO

driver license revocation. As we explain, the answer is no.




                                 -4-
               II. DWLR-HTO and Section 322.34(5)

     Florida law specifies the criteria by which an individual is

designated as an HTO. An HTO is “any person whose record, as

maintained by the Department of Highway Safety and Motor

Vehicles, shows that such person,” within a five-year period, “has

accumulated [three or more] convictions for [certain enumerated]

offenses” set forth in section 322.264, Florida Statutes, or who has

accumulated “[f]ifteen convictions for moving traffic offenses for

which points may be assessed as set forth in s. 322.27.” § 322.264,

Fla. Stat. (2016).

     Once an individual is designated as an HTO, Florida law

requires that DHSMV revoke the individual’s driver license for a

period of five years. See § 322.27 (5)(a) (“The department shall

revoke the license of any person designated a habitual offender, as

set forth in s. 322.264, and such person is not eligible to be

relicensed for a minimum of 5 years from the date of revocation,

except as provided for in s. 322.271. Any person whose license is

revoked may, by petition to the department, show cause why his or

her license should not be revoked.”).




                                 -5-
     An HTO who drives with a revoked driver license commits a

felony offense:

           Any person whose driver license has been revoked
     pursuant to s. 322.264 (habitual offender) and who
     drives any motor vehicle upon the highways of this state
     while such license is revoked is guilty of a felony of the
     third degree, punishable as provided in s. 775.082,
     s. 775.083, or s. 775.084.

§ 322.34(5), Fla. Stat. (2016). 1

     At Robinson’s trial, consistent with section 322.34(5), the jury

was instructed as follows:

     (1) One, Henry Lee Robinson drove a motor vehicle upon
     a highway in this state;
     (2) Two, at the time, Henry Lee Robinson’s license was
     revoked as a habitual traffic offender.




      1. Effective October 1, 2019, section 322.34(5) was amended
as follows:

           Any person who has been designated a habitual
     traffic offender as defined by s. 322.264 and who drives
     any motor vehicle upon the highways of this state while
     designated a habitual traffic offender is guilty of a felony
     of the third degree, punishable as provided in s. 775.082,
     s. 775.083, or s. 775.084.

See ch. 2019-167, § 12, Laws of Fla. The amended statute remains
substantively consistent with the 2016 statute under which
Robinson was prosecuted.


                                    -6-
See Fla. Std. Jury Instr. (Crim.) 28.11(a). 2 Robinson’s jury was also

instructed that an HTO is “any person whose record, as maintained

by the Department of Highway Safety and Motor Vehicles, shows

that he or she has been designated as a habitual traffic offender,

resulting in his or her privilege to drive a motor vehicle having been

revoked.” Id.

 III. A DWLR-HTO Conviction Does Not Require Proof of Notice

     Robinson argues that for his conviction to be valid, the State

was required to prove that DHSMV provided him with notice of his

HTO driver license revocation. We reject Robinson’s argument

because under the plain meaning of section 322.34(5), proof of

notice is not required.

     The offense of DWLR-HTO consists of two elements: (1) the

defendant drove a motor vehicle upon the highways of this State,

and (2) at the time of the offense, the defendant had his driver

license revoked as an HTO. See § 322.34(5), Fla. Stat. (2016).

Nowhere in the text of section 322.34(5) is proof of notice required.



      2. The standard jury instruction has also been slightly
modified since 2016, but it remains substantively unchanged as to
the elements the State must prove.


                                 -7-
     To that end, the district court properly concluded that “[t]he

text of section 322.34(5) is plain, clear, and unambiguous.”

Robinson, 290 So. 3d at 1011. “[W]hen the language of a statute is

clear and unambiguous and conveys a clear and definite meaning,

there is no occasion for resorting to the rules of statutory

interpretation and construction; the statute must be given its plain

and obvious meaning.” State v. Peraza, 259 So. 3d 728, 730 (Fla.

2018) (quoting Holly v. Auld, 450 So. 2d 217, 219 (Fla. 1984)).

     “[T]he statutory elements of a section 322.34(5) offense are

just what the statute states they are.” Robinson, 290 So. 3d at

1018. Thus, proof of notice is not an element of DWLR-HTO, and

the district court did not err in affirming Robinson’s conviction.

                    IV. Certified Conflict Cases

     We now turn to the certified conflict with Rodgers, Neary, and

Arthur. While none of these cases involved the express question of

law at issue in the present case—whether section 322.34(5) requires

proof of notice—the analysis in each case erroneously states that

the statute requires proof of notice.




                                 -8-
                               Rodgers

     In Rodgers, the Fourth District addressed whether a conviction

for DWLR-HTO that is based on three convictions of driving while

license suspended, revoked, canceled, or disqualified (DWLS)

requires proof of each individual suspension. Rodgers, 804 So. 2d

at 481. The district court held that “[t]he violation created by

section 322.34(5) does not involve—as an element of the crime—a

finding that the motorist has been convicted on three separate

occasions of DWLS.” Id. at 483. Rather, the court observed, “it

involves driving a motor vehicle on the public highways of Florida at

a time when DMV has revoked the motorist’s license and given

notice of the revocation. Thus it is not necessary for the state to

prove each separate conviction of DWLS which DMV relied on in

revoking the license.” Id.

                                Neary

     In Neary, the Fifth District explained: “The issue we must

resolve is whether Michael Neary, who is a resident of Georgia, may

be adjudicated guilty as a habitual traffic offender pursuant to

section 322.34(5), Florida Statutes, for driving with a revoked




                                 -9-
license based on Neary’s classification in Georgia as a habitual

traffic violator.” Neary, 63 So. 3d at 897.

     In reversing Neary’s conviction because the records on which

the State relied to obtain the conviction were not maintained by

DHSMV, the district court quoted language from Patterson v. State,

938 So. 2d 625, 630 (Fla. 2d DCA 2006), and Rodgers, 804 So. 2d

at 483, wherein both opinions state that proof of notice is required

under section 322.34(5). Neary, 63 So. 3d at 898.

                                Arthur

     In Arthur, the Fifth District addressed whether the State was

required “to allege in the information the specific prior offenses

which led to [the defendant] being designated an habitual traffic

offender.” Arthur, 818 So. 2d at 591. The district court held that

an information does not have to list the underlying offenses. Id.

     However, in summarizing the nature of Arthur’s offense, the

district court suggested that proof of notice was required: “Here,

Arthur’s charged offense was continuing to drive after being notified

that the Department had determined that he was an habitual traffic

offender and that his license had been revoked for that reason. If

after receiving the notice of revocation Arthur believed his driving


                                - 10 -
record was in error his remedy was to have his record corrected, not

to ignore the revocation and continue to drive. Arthur does not

contend he was without knowledge of the revocation.” Id.

     To the extent that Rogers, Neary, and Arthur state that proof of

notice is required, they do so contrary to the plain language in

section 322.34(5), Florida Statutes.

                           CONCLUSION

     For these reasons, we approve the holding in Robinson that

section 322.34(5) does not require proof of notice, and we

disapprove Rodgers, Neary, and Arthur to the extent that they

interpret section 322.34(5) as imposing such a requirement.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, COURIEL, and
GROSSHANS, JJ., concur.
MUÑIZ, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
     Certified Direct Conflict of Decisions

     Second District - Case No. 2D17-3087

     (Pinellas County)




                                - 11 -
Howard L. “Rex” Dimmig, II, Public Defender, and Matthew J.
Salvia, Assistant Public Defender, Tenth Judicial Circuit, Bartow,
Florida,

     for Petitioner

Ashley Moody, Attorney General, Tallahassee, Florida, and
Jonathan S. Tannen, Assistant Attorney General, Tampa, Florida,

     for Respondent




                               - 12 -